DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Printer Rush dated 7/18/2022.
Claims 17-20 are cancelled by this Examiner’s Amendment due to being directed to non-elected inventions that were withdrawn following election of claims 1-16 on 3/7/2022 without traverse.
Claims 1-4 and 11-16 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Ravi Mohan (Applicant’s Representative, Reg. No. 71,912) on 7/8/2022.  The application has been amended as follows:


IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system flexibility, performance, and reliability by implementing techniques for monitoring performance metrics and assigning commands and tasks to storage devices based on monitored performance metrics, thus increasing system capacity utilization efficiency.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2014/0173223 ("DeNeui") in view of USPGPUB 2013/0047156 ("Jian") in view of USPGPUB 2013/03236186 ("Shaikh") and further in view of non-patent literature "Enabling Cost-effective Data Processing with Smart SSD" ("Kang").  The combination of DeNeui, Jian, Shaikh, and Kang teaches a Solid State Drive (SSD) that monitors incoming commands.
The combination of DeNeui, Jian, Shaikh, and Kang neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…track a data type and storage location associated with the one or more data write commands; wherein each data write command, data type, and storage location can be processed to generate a unique score corresponding to the projected maintenance needs associated with the respective data write command; generate a ratio based on the unique score associated with the one or more data write commands; and assign one or more tasks to each hosts' allocated processing time based on the generated ratio" in combination with the other claimed features of the inventions of the instant application are neither taught nor suggested by the combination of DeNeui, Jian, Shaikh, and Kang.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C. Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135